United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ronald Adams, for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1359
Issued: November 10, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 22, 2016 appellant, through her representative, filed a timely appeal from a
May 9, 2016 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As
more than 180 days elapsed from March 30, 2015, the date of the most recent OWCP merit
decision to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of
appellant’s claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board.3 On March 23, 2013 appellant, then a
47-year-old letter carrier, filed an occupational disease claim (Form CA-2) alleging a right shin
strain and anterior compartment syndrome in the performance of duty. She stated that the pain
began two hours into her route and intensified as she worked. Appellant first became aware of
her condition and its relation to her employment on March 19, 2013. She stopped work on
March 20, 2013.
In a decision dated September 18, 2014, the Board affirmed OWCP’s March 12, 2014
decision, finding that appellant had not submitted sufficient medical evidence to establish a right
leg injury causally related to factors of her employment. The facts and circumstances of the
case, as set forth in the prior decision, are incorporated herein by reference.
By letter dated January 9, 2015, appellant, through her representative, requested
reconsideration with OWCP following the Board’s September 18, 2014 decision and submitted
new evidence.
In a December 22, 2014 report, Dr. Melanie Sanders, a Board-certified orthopedic
surgeon, advised that she began treating appellant on March 20, 2014. She indicated that she
was unable to provide an opinion on causation because she did not have “a complete factual
background as a subsequent treating physician, especially 20 months after the onset of
symptoms.” Dr. Sanders explained that the anterior tibial tendon typically becomes inflamed
secondary to repetitive stress and not a single traumatic event. She noted that walking, carrying
weight, climbing stairs, walking inclines, walking uneven terrains, and changes in activity levels
could cause inflammation or degeneration. Dr. Sanders advised that the description of
appellant’s symptoms was consistent with anterior tibial tendon inflammation and that it could
definitely occur during the course of normal walking, without misstep or acute injury. She
further noted that the duties of a mail carrier would be consistent with activities that could injure
the tendon.
By decision dated March 30, 2015, OWCP denied modification of its prior decision.
On June 5, 2015 appellant retired from the employing establishment.
On February 9, 2016 appellant requested reconsideration and submitted new evidence. In
a January 26, 2016 report, Dr. Pamela Lynch, a Board-certified family practitioner, advised that
she saw appellant on March 22, 2013 for a well visit. She stated that appellant told her that she
hurt her right foot and shin at work two hours into her route. Appellant related going to an
immediate care center which referred her to an orthopedist’s office where she saw a physician
3

Docket No. 14-1076 (issued September 18, 2014).

2

assistant. She related that she wanted to see a physician that would do workers’ compensation.
Dr. Lynch noted that appellant thereafter was seen by a specialist over the next few years and
was diagnosed with anterior tibial tendinitis. She stated: “[T]his diagnosis is a result of
repetitive stress common to walking excessively on uneven terrain, climbing stairs, and walking
inclines which is typical of [appellant’s] job duties at the time of injury.” Dr. Lynch advised that
“an additional factor to the diagnosis was the added weight of the saddle bag appellant carried
while walking her route.” She related that appellant had a “complicated course including nerve
injury and has never recovered function from this unfortunate series of events.”
By decision dated May 9, 2016, OWCP denied appellant’s request for reconsideration. It
found that Dr. Lynch’s report was irrelevant and immaterial as it merely repeated the history as
told by appellant.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4 its
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.5 To be entitled to a merit review of its decision
denying or terminating a benefit, a claimant’s application for review must be received within one
year of the date of that decision.6 When a claimant fails to meet one of the above standards,
OWCP will deny the application for reconsideration without reopening the case for review on the
merits.7
ANALYSIS
In a March 30, 2015 merit decision, OWCP denied appellant’s claim because evidence of
record had not established that the diagnosed condition was causally related to factors of her
employment. Appellant submitted a timely request for reconsideration received by OWCP on
February 9, 2016, which was denied.
The Board finds that OWCP properly denied appellant’s request for reconsideration. The
underlying issue in this case is whether appellant established that factors of her employment
caused the diagnosed condition. This is a medical issue. In support of reconsideration, appellant
submitted the January 26, 2016 report from Dr. Lynch. Dr. Lynch advised that appellant related
a history of hurting her right foot and shin at work while walking at work. She summarized the
course of appellant’s treatment and noted that she was diagnosed with anterior tibial tendinitis.
Dr. Lynch observed that this condition could result from repetitive stress common to walking
4

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
5

20 CFR § 10.606(b)(3).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

3

excessively on uneven terrain, climbing stairs, and walking inclines which was typical of
appellant’s job. However, while she noted appellant’s work duties and indicated that her
diagnosis was consistent with job duties. Dr. Lynch does not offer a specific opinion as to
whether appellant’s specific job duties caused or aggravated the diagnosed condition, her report
is not relevant.8
Furthermore, appellant neither showed that OWCP erroneously applied or interpreted a
specific point of law nor advanced a relevant legal argument not previously considered by
OWCP. Because she failed to meet one of the standards enumerated under section
10.606(b)(3) of OWCP’s regulations, she was not entitled to further merit review of her claim.
On appeal appellant argued that OWCP’s procedures provides that “rationalized medical
opinion from a physician not previously of record requires a merit review when the denial rested
on medical issues.”9 However, as noted new evidence must not only be new, but relevant and
pertinent. The Board finds that the newly submitted evidence was not relevant as Dr. Lynch did
not offer a specific opinion as to whether job duties caused or aggravated the diagnosed
condition.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

8

See Darletha Coleman, 55 ECAB 143 (2003) (evidence that does not address the particular issue involved does
not constitute a basis for reopening a case).
9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsideration, 2.1602.6(b)(2) (October 2011).

4

ORDER
IT IS HEREBY ORDERED THAT the May 9, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 10, 2016
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

